1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy.zindel@fd.org
5    916-498-5700/Fax 916-498-5710
6    Attorney for Defendant
     ARMANDO VARGAS GARCIA
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                    )   Case No. 2:19-CR-0176 TLN
                                                  )
13                            Plaintiff,          )
                                                  )   STIPULATION AND ORDER
14                vs.                             )   CONTINUING STATUS CONFERENCE
                                                  )   AND EXCLUDING TIME
15   ARMANDO VARGAS GARCIA and                    )
     EDUARDO MONTERO ALEMAN,                      )
16                                                )   Date: December 5, 2019
                              Defendants.         )   Time: 9:30 a.m.
17                                                )   Judge: Hon. Troy L. Nunley
18
19          It is hereby stipulated and agreed between defendants, Armando Vargas Garcia and
20   Eduardo Montero Aleman, and plaintiff, United States of America, that the status conference
21   scheduled for December 5, 2019, may be rescheduled for January 9, 2020, at 9:30 a.m. The
22   parties agree that time under the Speedy Trial Act should be excluded as set forth below.
23          Counsel for defendants continue to review discovery with their clients and to confer with
24   the government regarding issues in the case. Counsel for Mr. Vargas is also unavailable for
25   court on December 5. In order to afford necessary time for effective preparation and to assure
26   continuity of defense counsel, the parties agree that the interests of justice to be served by a
27   continuance outweigh the best interests of the public and the defendants in a speedy trial. The
28   parties ask the Court to exclude time under the Speedy Trial Act from the date of this order

                                                       -1-
1    through January 9, 2020, pursuant to Title 18, United States Code, Section 3161(h)(7)(A) and
2    (B)(iv).
3                                                 Respectfully Submitted,
4                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
5
6    Dated: November 26, 2019                     /s/ T. Zindel__________________
                                                  TIMOTHY ZINDEL
7                                                 Assistant Federal Defender
                                                  Attorney for ARMANDO VARGAS GARCIA
8
9    Dated: November 26, 2019                     /s/ T. Zindel for K. Babineau
                                                  KELLY BABINEAU
10                                                Attorney for EDUARDO MONTERO ALEMAN
11                                                McGREGOR SCOTT
                                                  United States Attorney
12
13   Dated: November 26, 2019                     /s/ T. Zindel for A. Kinsella ____
                                                  ADRIAN T. KINSELLA
14                                                Assistant U.S. Attorney
15
16                                              ORDER
17          The status conference is continued to January 9, 2020, at 9:30 a.m. The court finds that a
18   continuance is necessary for the reasons stated above and that the ends of justice served by
19   granting a continuance outweigh the best interests of the public and the defendants in a speedy
20   trial. Time is therefore excluded from the date of this order through January 9, 2020, pursuant to
21   18 U.S.C. § 3161(h)(7)(A) and (B)(iv).
22          IT IS SO ORDERED.
23   Dated: December 2, 2019
                                                               Troy L. Nunley
24
                                                               United States District Judge
25
26
27
28

                                                    -2-
